DETAILED ACTION
This Office Action is in response to the remarks entered on 12/21/2020. Claims 1, 9 and 17 were amended. Claims 21, 22 were added. Claims 18, 19 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Response to Argument
Applicant's arguments filed on 12/21/2020 have been fully considered but they are not persuasive. 
In reference  to Applicant’s arguments about: Rejections under 35 U.S.C. §101
Applicant’s Argument: 
The 101 rejection of claims 1-20.
Examiner’s Response:
The rejection of claim 101 is still maintained because the claim recited to the abstract idea of mental process/ Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
Claims 1, 9 and 17:
The claims recite:
-Independent claims 1, 9 and 17

 “generation, by a processor, an opportunity instance knowledge specification” (Evaluation).
“generating, by a processor, a first specification based on the opportunity instance knowledge object”(Evaluation)
“generating, by the processor, a second specification based on the opportunity instance knowledge object”( Evaluation)
“appending, by the processor, the first specification and the second specification to the opportunity instance knowledge specification”( judgment)
Furthermore, the claims are not integrated into a practical application because it only recites additional elements, a memory, and processor. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, the argument is not persuasive, the rejection is still maintained.
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §112
Applicant’s Argument: 
The 112 rejection of claim 2 and 10. 

Examiner’s Response: 
The rejection of claims 2 and 10 are withdrawn based on the claim amendment filed 12/21/2020.
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §103
	The Office Action alleges that the claims 1-20 are unpatentable over Bechhofer et al. (US 7,305,351) in view of Bullen et al. (US 2009/0171879) and Kukla et al. (US 2017/0132313). OA, pg. 9. Specifically, the Office Action has alleged that the claims 1-4, 8-12, and 16-19 are unpatentable over Bechhofer et al. 
The Applicant respectfully disagrees. 
Reproducing - Currently Amended Claim 1: 
A method to synthesize an opportunity identified from a set of opportunities corresponding to an organization for a cognitive decision-making process, the method comprising: 
receiving, by the processor, an opportunity instance knowledge object associated with an opportunity identified from a set of opportunities corresponding to an organization, wherein the opportunity instance knowledge object comprises one or more symptoms indicative of the opportunity, a financial amount associated with the opportunity, a type of the opportunity, a root cause of the one or more symptoms; 
generating, by a processor, an opportunity instance knowledge specification, wherein the opportunity instance knowledge specification is appended to the opportunity instance knowledge object, and wherein the opportunity instance knowledge specification comprises an evidence synthesis specification and an impact synthesis specification; 
generating, by a processor, a first specification based on the opportunity instance knowledge object, wherein the first specification comprises one or more of a narrative 
generating, by the processor, a second specification based on the opportunity instance knowledge object, wherein the second specification comprises one or more of an impact of inaction, an urgency indicative of the importance of the opportunity, and an act-by-date associated with the opportunity; and 
appending, by the processor, the first specification and the second specification to the opportunity instance knowledge specification, thereby synthesizing an opportunity identified in real time from the set of opportunities corresponding to an organization for a cognitive decision-making process in narrative content. 
(Emphasis Added by Underlining)  
Applicant submits that the underlined features if claim 1 are not taught or suggested the cited references either alone or in combination. 
Applicant’s Argument: 
Argument 1: Bechhofer does not teach or suggest, "generating a first specification based on the opportunity instance knowledge object, wherein the first specification comprises one or more of a narrative description corresponding the opportunity, a visual description corresponding to the opportunity, an evidence for identifying opportunity, and a confidence score associated to the opportunity." 
Applicant respectfully submits that Bechhofer is completely silent on the claim feature, "generating a first specification based on the opportunity instance knowledge object...". 

On the other hand, the Applicant's invention claims about generating a first specification based on an opportunity instance knowledge object. The opportunity instance knowledge object comprises one or more symptoms indicative of the opportunity, a financial 11 AmendmentU.S. Application No. 15/788,322Attorney Docket No. 13501.007US1amount associated with the opportunity, a type of the opportunity, a root first specification comprises one or more of a narrative description corresponding the opportunity, a visual description corresponding to the opportunity, an evidence for identifying the opportunity, and a confidence score. In one example, the visual description may comprise of one or more of an image, a graph, and a video. In another example, the confidence score may be a percentage or a score for indicating the confidence in the opportunity. In another example, the narrative description corresponding the opportunity may be generated using a natural language generation methodology (NLG). The NLG technique may generate the narrative description, in natural language, by performing one or more steps including 'Content determination', 'Document structuring', 'Aggregation', 'Choice of words', and 'Realization'. 
It can be clearly seen that the Bechhofer's invention relies on the user input for determining risk or opportunity, whereas the Applicant's invention does not require manual intervention. Hence, Bechhofer teaches away from the Applicant's claimed invention. Thus, the Applicant states that invention as claimed in Applicant's amended claim 1 is technically advanced and non-obvious for the person skilled in the art in view of the teachings imparted by the cited documents.

Examiner’s Response: 
Examiner respectfully reminds applicant because Bechhofer further teaches generating a first specification based on an opportunity instance knowledge object , generating a first specification based on the opportunity instance knowledge object, wherein the first specification comprises one or more of a narrative description corresponding the opportunity, as it can be seen at [column 5, lines 66-67 and column 6, lines 1-7], individual report is generated based on the risk/opportunity corporation function , wherein the corporation function is considered as the opportunity instance knowledge object, and each report is considered as the specification. Each individual report may be combined into the comprehensive report, therefore, the comprehensive report is corresponding to narrative description. a visual description corresponding to the opportunity, an evidence for identifying opportunity, and a confidence score associated to the opportunity. as it can be seen at column 12, lines 3-6, flagged reporting of opportunities above the threshold value is presented to senior manager is considered as the visual description corresponding to the opportunity, for further clarification, it can be seen at [column 11, lines 55-67], “The ROA generator in step 420 may then rank the risks and opportunities based on the expectancy values to determine the relative importance of each risk and opportunity. As part of the ranking of risks and opportunities, the ROA generator may, for example, set thresholds for risk/opportunity handling methods. For example, all risks below a certain expectancy value may be eliminated because the continued cost of handling these risks may be greater than the actual impact to the corporation. Therefore each of these risks may be accepted and no further handling will be needed. Similarly, there may be a very high threshold value where all risks are avoided, or at least flagged to be immediately reported to senior manage ment before further handling costs are incurred, because the risk is so great that it could be a threat to the existence of the corporation”  [column 12, lines 3-9], “Similarly, opportunities above a certain threshold value may be flagged for immediate reporting to senior management to determine how 
	Applicant’s Argument: 
Argument 2:  Bechhofer does not teach or suggest, "generating a second specification based on the opportunity instance knowledge object, wherein the second specification comprises one or more of an impact of inaction, an urgency indicative of the importance of opportunity, and an act-by-date associated with opportunity." 
The Office Action cites col. 1, lines 1-5, col. 2, lines 1-2, and col. 6, and lines 32-39 of Bechhofer as describing or being analogous to the claimed feature "generating a second specification based on the opportunity instance knowledge object...". Applicant has carefully studied the cited paragraphs and the entire disclosure of Bechhofer and respectfully disagrees. 

On the other hand, the claimed invention claims generating a second specification based on the opportunity instance knowledge object. The second specification comprises one or more of an impact of inaction, an urgency indicative of the importance of opportunity, and an act-by-date associated with opportunity. Further, the impact of inaction may be one of a loss in profit, or a loss in brand value, and the urgency is one of a high, medium or low. Furthermore, the urgency indicative of the importance of opportunity may be one of a high, a medium or a low. Furthermore, the act-by-date associated with opportunity may be last date to act for an opportunity. In an 
Applicant respectfully submits that the Bechhofer teaches away from the claimed invention. The claimed invention generates a second specification based on the opportunity instance knowledge object. Therefore, the claimed invention is technically different and advantageous compared with Bechhofer. Hence, claim 1 is patentable. 

Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument because Bechhofer further teaches generating a second specification based on the opportunity instance knowledge object. The second specification comprises one or more of an impact of inaction, an urgency indicative of the importance of opportunity, as it can be seen at [Column 6, lines 32-39], the individual report is considered as the second specification, it’s generated based on the corporation function (instance knowledge object) the risk-return relationship is considered as the impact of inaction. For further clarification, please see at [Column 9, lines 9-41], wherein difference impact of the risk/opportunity is assigned to a different monetary value, therefore, the monetary is considered as the urgency indicative of the importance of opportunity. Based on the and an act-by-date associated with opportunity, as it can be seen at  [column 6, lines 54-58] the risk/opportunity identification may be performed on a weekly, monthly or quarterly basis. Therefore, the argument is not persuasive, the rejection is still maintained. 
Applicant’s Argument: 
Argument 3: Bechhofer does not teach or suggest, "appending the first specification and the second specification to the opportunity instance knowledge specification, thereby synthesizing opportunity identified from a set opportunities corresponding to an organization for a cognitive decision-making process the narrative content." 
13The Office Action cites to col. 5, lines 66-67, col. 6, lines 1-7, and col. 11, lines 30-32 of Bechhofer as describing or being analogous to the claimed feature "appending the first specification and the second specification to the opportunity instance knowledge specification...". Applicant has carefully studied the cited paragraphs and the entire disclosure of Bechhofer, and respectfully disagrees. Bechhofer mentions a risk/opportunity management organization that is tasked with the reporting of risks and opportunities to corporate management. However, each individual report is combined into a comprehensive report detailing the risks and opportunities for the entire organization. Referring to column 11 at lines 30-32, the risk or opportunity management process comprises a risk or opportunity analysis generator (ROA generator). The user gives an input data to the ROA generator after identifying risk or opportunity. The input data is a description of risk or opportunity. The ROA generator then suggests risk or 
On the other hand, the claimed invention claims about appending the first specification and the second specification to the opportunity instance knowledge specification, thereby synthesizing an opportunity. It may be noted that the opportunity is identified from a set of opportunities corresponding to an organization for a cognitive decision-making process the narrative content. Further, the opportunity instance knowledge specification is appended to the opportunity instance knowledge object. The first specification comprises one or more of a narrative description, a visual description, an evidence for identifying the opportunity, and a confidence score associated to the opportunity. Furthermore, the second specification comprises one or more of an impact of inaction, an urgency indicative of the importance, and an act-by-date associated with the opportunity. It may be noted that the system automatically appends the first specification and the second specification to obtain the opportunity. It may be noted that invention uses a cognitive framework to help a computer in an efficient decision making. 
It can be clearly seen from the above argument that the claimed invention is technically 14 AmendmentU.S. Application No. 15/788,322Attorney Docket No. 13501.007US1advanced and technically different when compared to Bechhofer. Thus, the claimed invention is patentable. Hence, the withdrawal of the rejection is requested. 

In view of the above, Applicant requests the learned Examiner to withdraw the 35 U.S.C. §103 rejection. Since claim 1 is allowable, as argued above, independent claims 9 and 17 should also be allowable mutatis mutandis. Further, the dependent claims should also be allowed as a matter of law. 
Examiner’s Response: 
Examiner respectfully disagree to applicant argument because Bechhofer teaches each and every limitation of the claim 1 as the explanation above. Bechhofer teaches the risk/opportunity management system generating the report based on the operation function, wherein each report is considered as specification comprises one or more narrative description including the evidence and important information corresponding to the risk/opportunity. They are presented to senior management. Based on those information, senior can either make the decision to keep or eliminate that risk/opportunity. 
Additionally, Examiner respectfully reminds applicant that Bullen and Kukla are only brought to cure the specific deficiencies of Bachhofer regarding their respective dependent claims. Examiner still understands that Bachhofer still teaches the independent claims 1, 9 and 17, as explained above in this response. Therefore, the argument is not persuasive, the rejections of the dependent claims are still maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
A. Step 1 analysis:
In the instant case, the claims are directed to method (claims 1-8), system (claims 9-16), and Computer readable medium (claims 17-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
B. Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”.
Step 2A: prong 1 analysis:
The claims recite:
-Independent claims 1, 9 and 17
“receiving , by the processor, an opportunity instance knowledge object associated with a business opportunity” (Observation).

“generating, by a processor, a first specification based on the opportunity instance knowledge object”(Evaluation)
“generating, by the processor, a second specification based on the opportunity instance knowledge object”( Evaluation)
“appending, by the processor, the first specification and the second specification to the opportunity instance knowledge specification”( judgment)
Each one of the above steps is a mental process because they could each be reasonably performed in the human mind.
Step 2A: Prong 2 analysis: 
This judicial exception is not integrated into a practical application because it only recites three additional elements, a memory, a server and a user interface. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, server and user interface to perform the claimed process of synthesize 
-Independent claims 1, 9 and 17 recite the limitation “synthesize a business opportunity identified from a set of business opportunities corresponding to an organization”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (Combination step).  See MPEP 2106.05(F).
-Claims 2, 10 recite the limitations “displaying, by the processor, the first specification and the second specification strategy to user”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (displaying the information).  See MPEP 2106.05(F).
-Claims 3, 11 recite a mental process “impact of inaction is one of a loss in profit”.
-Claims 4, 12 recite the limitation “the visual description comprises of one or more of a photo, an image, a graph, and a video”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (displaying the information).  See MPEP 2106.05(F).
-Claims 5, 13 recite a mental process “the impact of inaction based on a set of Key Performance Indicators (KPIs) associated to the business opportunity”.

-Claims 7, 15 and 20 recite the limitation “NLG methodology is one of a Content determination methodology, a Document structuring methodology”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (generation of the document).  See MPEP 2106.05(F).
-Claims 8, 16 recite a mental process “generating, by the processor, an impact due to inaction for one or more time period post synthesis a business opportunity.”
-Claim 18 recites a mental process “determining the impact of inaction based on a set of Key Performance Indicators (KPIs) associated to the business opportunity”, “generating an impact due to inaction for one or more time period post synthesis a business opportunity”. The clam 8 further recites the limitation “displaying the first specification and the second specification to user for strategy to be implemented for the business opportunity”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (displaying the information).  See MPEP 2106.05(F).

Dependent claims 2-8, 10-16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, not contain additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.
-Claims 2, 10 recite the limitations “displaying, by the processor, the first specification and the second specification strategy to user”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (displaying the information).  See MPEP 2106.05(F).
-Claims 3, 11 recite a mental process “impact of inaction is one of a loss in profit”.
-Claims 4, 12 recite the limitation “the visual description comprises of one or more of a photo, an image, a graph, and a video”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (displaying the information).  See MPEP 2106.05(F).

-Claims 6, 14 and 20 recite the limitation “narrative description corresponding the business opportunity is generated using a natural language generation methodology (NLG).” However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (Natural language generation).  See MPEP 2106.05(F).
-Claims 7, 15 and 20 recite the limitation “NLG methodology is one of a Content determination methodology, a Document structuring methodology”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (generation of the document).  See MPEP 2106.05(F).
-Claims 8, 16 recite a mental process “generating, by the processor, an impact due to inaction for one or more time period post synthesis a business opportunity.”
-Claim 18 recites a mental process “determining the impact of inaction based on a set of Key Performance Indicators (KPIs) associated to the business opportunity”, “generating an impact due to inaction for one or more time period post synthesis a business opportunity”. The clam 8 further recites the limitation “displaying the first specification and the second specification to user for strategy to be implemented for the business opportunity”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a 
-Claim 19 recites a mental process “the impact of inaction is one of a loss in profit, or a loss in brand value, and wherein the urgency is one of a high, medium or low”. The claim 19 further recites the limitation “visual description comprises of one or more of a photo, an image, a graph, and a video”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (displaying the information).  See MPEP 2106.05(F).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bechhofer et al. (Patent. No. US 7305351– hereinafter, Bechhofer).  
(Currently  Amended) Regrading to claim 1, Bechhofer teaches a method to synthesize a opportunity identified from a set of opportunities corresponding to an organization for a cognitive decision-making process, the method comprising (Bechhofer, [Abstract, first paragraph], “A method of projecting a future condition of a business entity by identifying a plurality of risks and a plurality of opportunities for the business entity and evaluating at pre-determined times a potential impact of each of the risks and each of the opportunities on the future condition of the business entity.”):
receiving, by the processor, an opportunity instance knowledge object associated with a opportunity identified from a set of opportunities corresponding to an organization (Bechhofer, [Column 1, lines 60-63], “A method of projecting a future condition of a business entity, comprising the steps of identifying a plurality of risks and a plurality of opportunities for the business entity.”),
wherein the opportunity instance knowledge object comprises one or more symptoms indicative of the opportunity (Bechhofer, [Column 1, lines 63-67 and column 2, lines 1-8], “Evaluating at predetermined times a potential impact of each of the risks and each of the opportunities on the future condition of the business entity and determining at each of the predetermined times for each of the risks one of a probability that the risk will come to pass during a predetermined period of time and a frequency at which the risk will come to pass. Also, determining at each of the predetermined times for each of the opportunities one of a probability that the opportunity will become ,
a financial amount associated with the opportunity (Bechhofer, [Fig.4, Column 7, lines 66-67 and column 8, lines 1-2], “FIG. 4 shows an example of a checklist 200 that may be used to identify risks/opportunities in risk/opportunity identification step 150. Exemplary checklist 200 is aimed at the identification of financial risks/opportunities.”),
a type of the opportunity (Bechhofer, [Fig.7, column 7, lines 21-23], “FIG. 7 shows exemplary risk/opportunity categorization model 350 having multiple risk/opportunity categories 351-357” there are multiple types of business opportunity.),
a root cause of the one or more symptoms (Bechhofer, [Column 7, liens 1-5], “A risk/opportunity categorization model based on causes may be effective because it makes the management and control of risks effective by identifying root causes which allow treatment before the causes turn into symptoms.”);
generating, by a processor, an opportunity instance knowledge specification, wherein the opportunity instance knowledge specification is appended to the opportunity instance knowledge object (Bechhofer, [Column 5, lines 66-67 and column 6, lines 1-7], “Risk/opportunity management organization 90 may also be tasked with the reporting of risks and opportunities to corporate management 50. To provide meaningful reports, risk/opportunity management organization 90 must ensure that each of corporate functions 60-80 records and reports their risks and opportunities in a uniform manner so that each individual report may be 
and wherein the opportunity instance knowledge specification comprises an evidence synthesis specification (Bechhofer, [Column 5, lines 66-67 and column 6, lines 1-7], “Risk/opportunity management organization 90 may also be tasked with the reporting of risks and opportunities to corporate management 50. To provide meaningful reports, risk/opportunity management organization 90 must ensure that each of corporate functions 60-80 records and reports their risks and opportunities in a uniform manner so that each individual report may be combined into a comprehensive report detailing the risks and opportunities for the entire organization.” Examiner’s note, the reports including the information of risks and opportunities, wherein the information of each report is corresponding to an evidence synthesis specification.  
and an impact synthesis specification (Bechhofer, [ column 8, lines 54 -64], “Risk/opportunity evaluation includes quantifying the impact of the various risks/opportunities to determine the potential severity/advantage and the probability of each of these risks/opportunities occurring. From this, the potential frequency of each risk and opportunity is determined. One of the objectives of step 160 is to measure the relative importance of risks/opportunities to enable decisions to be made on priorities and on the most appropriate form of treatment. One exemplary method of determining the potential frequency is to assign a varying degree of probability to each risk/opportunity;”)
generating, by a processor, a first specification based on the opportunity instance knowledge object, wherein the first specification comprises one or more of a narrative description corresponding to the opportunity (Bechhofer, [Column 5, lines 66-67 and column 6, lines 1-7], “Risk/opportunity management organization 90 may also be tasked with the reporting of risks and opportunities to corporate management 50. To provide meaningful reports, risk/opportunity management organization 90 must ensure that each of corporate functions 60-80 records and reports their risks and opportunities in a uniform manner so that each individual report may be combined into a comprehensive report detailing the risks and opportunities for the entire organization.” Therefore, the comprehensive report corresponding to the narrative description, and the individual report corresponding to the first specification.),
a visual description corresponding to the opportunity, an evidence for identifying the opportunity, and a confidence score as (Bechhofer, [Column 12, lines 3-6], “Similarly, opportunities above a certain threshold value may be flagged for immediate reporting to senior management to determine how best to take advantage of the opportunity.” Wherein the report and threshold value corresponding to evidence for identifying the business opportunity and confidence score, respectively. Furthermore, the flagged for immediate reporting to senior management is considered as the visual description.);
generating, by the processor, a second specification based on the opportunity instance knowledge object, wherein the second specification comprises one or more of an impact of inaction (Bechhofer, [Column 6, lines 32-39], “The risk/opportunity management process embraces. The whole spectrum of activities and measures concerned with the systematic management of risk/opportunity within the corporation. The overall objective of the risk/opportunity management process is to ,
an urgency indicative of the importance of the opportunity (Bechhofer, [Column 1, lines 1-5 and column 2, lines 1-2],  “ Evaluating at predetermined times a potential impact of each of the risks and each of the opportunities on the future condition of the business entity and determining at each of the predetermined times for each of the risks one of a probability that the risk will come to pass during a predetermined period of time and a frequency at which the risk will come to pass.”),
and an act-by-date associated with the opportunity (Bechhofer, [Column 6, lines54-58], “Therefore, risk/opportunity identification step 150 should be an ongoing process that occurs on a regular basis. For example, risk/opportunity identification step 150 may be performed on a weekly, monthly or quarterly basis.”);
and appending, by the processor, the first specification and the second specification to the opportunity instance knowledge specification (Bechhofer, [Column 11, lines 30-32], “A risk/opportunity analysis generator (ROA generator) may be a computer based tool designed to compile and analyze risk and opportunity related input.” Wherein the risk and opportunity corresponding to first specification and second specification, respectively.),
thereby synthesizing an opportunity identified  in real time from a set of opportunities corresponding to an organization for a cognitive decision-making process the narrative content (Bechhofer, [column 9, lines 9-14], “determining at each .
Regarding to claim 9, is being rejected for the same reason as the claim 1.
Regarding to claim 17, is being rejected for the same reason as the claim 1.
(Currently Amended) Regrading to claim 2, Bechhofer teaches the method of claim 1 further comprises displaying, by the processor, the first specification and the second specification to a user for strategy to be implemented for the opportunity (Bechhofer, [Column 16, lines 66-67 and column 17, lines 1-6], “a calculation means for projecting at each of the predetermined times the future condition of the business entity based on a monetary value of each of the risks and opportunities stored in the first storage means, wherein the monetary value is a function of the . 
Regarding to claim 10, is being rejected for the same reason as the claim 2.
Regrading to claim 3, Bechhofer teaches the method of claim 1, wherein the impact of inaction is one of a loss in profit, or a loss in brand value (Bechhofer, [column 9, lines 9-19], “Quantifying the impact of the risk/opportunity to deter mine potential severity/advantage may include assigning a monetary value to the risk/opportunity were the eventuality to occur...For example, if there was a risk associated with the procurement of raw material that would result in the loss of a $1,000,000 order, such a risk/opportunity may be quantified as a $100,000 risk based on the projected net profit from the order.”),
and wherein the urgency is one of a high, medium or low (Bechhofer, [column 8, lines 66-67 and column 9, lines 1-3], “In exemplary table 250, column 251 shows five categories of risk/opportunity frequency, while column 252 shows a qualitative relative measurement of the frequency of each category, for example, very low, low, etc.”).
Regarding to claim 11, is being rejected for the same reason as the claim 3.
Regrading to claim 4, Bechhofer teaches the method of claim 1, wherein the visual description comprises of one or more of a photo, an image, a graph, and a video (Bechhofer, [Fig.1, column 3, lines 1-7], “FIG. 1, at time 11 the forecast is for revenue 12. However, because of potential risks, there may only be actual revenue 13 at time 11. The positive effects in the revenue forecast may be termed "opportunities." An oppor-tunity is the potential that an option which may help the corporation to achieve .
Regarding to claim 12, is being rejected for the same reason as the claim 4.
(Currently Amended) Regarding to claim 8, Bechhofer teaches the method of claim 1 further comprises generating, by the processor, an impact due to inaction for one or more time periods post synthesizing the opportunity (Bechhofer, [Column 17, lines 39-46 and column 18, lines 1-4], “determining at each of the predetermined times for each of the opportunities, one of a probability that the opportunity will occur during a predetermined period of time and a frequency at which the opportunity will occur; projecting at each of the predetermined times the future condition of the business entity based on a monetary value of each of the risks and opportunities, wherein the monetary value for each of the risks and opportunities is determined based on the potential monetary impact and the corresponding one of frequency and probability” Therefore, if the monetary opportunity is not achieve that will loss the monetary profit corresponding to an impact due to inaction for one or more time period post synthesis a business opportunity.).
Regarding to claim 16, is being rejected for the same reason as the claim 8.
claim 19 is canceled, 
The claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bechhofer in view of Turolla et al. (Pub. No. US 20130304239 – hereinafter, Turolla).  
(New) Regarding to claim 21, Bechhofer, as modified in view of Turolla teaches the method of claim 1, further comprises initiating a fault recovery mechanism for synthesis of the opportunity when the implementation of the evidence synthesis is failed, wherein the fault recovery mechanism restarts the implementation of the evidence synthesis (Turolla, [Par. 0002], “The present invention is related to a method and a system for an automatic recovery from a fault situation in a production plant.” Furthermore, [par.0015], “providing a manufacturing execution system having
at the engineering level a production modeler in order to model the available production resources into a plant model and a production scheduler in order to schedule the operations of the modeled production resources according to a number of production orders, the manufacturing execution system further having at the execution level a production controller in order to execute the production process according to the production schedule and a fault and/or opportunity manager in order to detect fault situations and automatically decide for a corrective action in response to one or more fault situations” Examiner’s note, therefore, identify a fault situation in plant production based on production resource, when the fault situation happened, the system automatic decide for a corrective action (fail recover system restarts) in response to one or more fault situation, therefore, the production resource is considered as the synthesis evidence.)
Bechhofer and Turolla are analogous in arts because they have the same field of endeavor of restarting the fault recover system when a provided information is failed. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified 
(New) Regarding to claim 22, Bechhofer, as modified in view of Turolla teaches the method of claim 1, further comprises initiating the fault recovery mechanism for synthesis of the opportunity when the implementation of the impact synthesis is failed, wherein the fault recovery mechanism restarts the implementation of the impact synthesis (Turolla, [Par. 0012], “ It is therefore the objective of the present invention to provide a method and a system for an automatic recovery from a fault situation in a production plant that do not require too many resources to identify a suitable recovery plan and that have a positive impact on downtime management in terms of predictive downtime elimination.” Furthermore, see [Par. 0016], “running for at least one production resource an application for the operation of the production resource and a fault analysis agent that initially provides at engineering level a number of categorized error situations to the fault and/or opportunity manager and that checks 
Bechhofer and Turolla are analogous in arts because they have the same field of endeavor of restarting the fault recover system when a provided information is failed. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Bechhofer’s method, in view of Turolla by having fault recover system is able to restart when the provided information is failed. The modification would have been obvious because one of the ordinary skills in art would be motivated to support the engineering phases of selecting and managing the resource to be involved in the manufacturing process and planning management within a required time constrains (Turolla, [Par.0005, lines 3-10], “including a software tool for production order management, which receives requests of production from the ERP, and a software tool for production modeling, which supports the engineering phases of selecting and managing the resources to be involved in the manufacturing processes, i.e. employees, machines and 
The claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bechhofer in view of Bullen et al. (Pub. No. US 20090171879 – hereinafter, Bullen).  
(Currently Amended) Regarding to claim 5, Bechhofer, as modified in view of Bullen teaches the method of claim 1, further comprises determining, by the processor, the impact of inaction based on a set of Key Performance Indicators (KPIs) associated to the opportunity, and wherein the set of KPIs comprises business policy, brand and profit (Bullen, [Par.0027, lines 3-11], “The occurrence of an event corresponding to a rule indicates that a pattern has been recognized in the KPI data stream. For example, the rule may indicate that a resource has reached a critically low threshold. A rule violation may indi-cate that something out of the ordinary has happened to the system or business process. For example, in the business world, a rule violation may occur when orders are not being processed on time, revenue for a particular product line does not meet predefined goals over a set time period, etc.” therefore KPI data stream includes the rule, product line and profit corresponding to business policy, brand and profit, respectively.). 
Bechhofer and Bullen are analogous in arts because they have the same field of endeavor of predicting the business opportunity. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Bechhofer’s method, in view of Bullen by having a system predict the impact of 
Regarding to claim 13, is being rejected for the same reason of the claim 5.
Claim 18 is canceled.
The claims 6, 7, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bechhofer in view of Kukla et al. (Pub. No. US 20170132313– hereinafter, Kukla).  
(Currently Amended) Regarding to claim 6 , Bechhofer, as modified in view of Kukla teaches the method of claim 1, wherein the narrative description corresponding the opportunity is generated using a natural language generation methodology (NLG) (Kukla, [Par.0077, lines 1-6], “The corpus materials then may pass through a natural language processing workflow that includes one or more extractors and classifiers as previously disclosed, which may extract relevant information about the opportunity corpus, identify business objects and opportunity meta-data”).
Bechhofer and Kukla are analogous in arts because they have the same field of endeavor of processing the business opportunity documents. 

Regarding to claim 14, is being rejected for the same reason of the claim 6.
(Currently Amended) Regarding to claim 7 , Bechhofer, as modified in view of Kukla teaches the method of claim 6 […]  and a Realization methodology (Bechhofer, [Column 7, lines 30-33], “Each of risk/opportunity categories 351-357 may be defined to ensure common terminology throughout the corporation and consistency in the application of the standard risk/ opportunity categorization model.” Common terminology standard for risk/opportunity corresponding to a Realization methodology). 
However, Bechhofer does not teach wherein the NLG methodology is one of a Content determination methodology, a Document structuring methodology, an Aggregation methodology, a Choice of words methodology,
On the other hand, Kukla teaches wherein the NLG methodology is one of a Content determination methodology, a Document structuring methodology, a Aggregation methodology, a Choice of words methodology (Kukla, [Par.0088, ,
Bechhofer and Kukla are analogous in arts because they have the same field of endeavor of processing the business opportunity documents. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Bechhofer’s method, in view of Kukla by having a system to use a natural language generation methodology to generate the narrative description of business opportunities. The modification would have been obvious because one of the ordinary skills in art would be motivated to extract and process the business opportunity documents more accurately and efficiently (Kukla, [Abstract, last paragraph], “More specifically, automated sys-tems and techniques for the extraction and processing of opportunity documents, are provided, which avoid inaccuracies and inefficiencies resulting from conventional and/or human-based document processing techniques.”).
Regarding to claim 15, is being rejected for the same reason of the claim 7.
Regarding to claim 20, Bechhofer, as modified in view of Kukla teaches the non-transitory computer readable medium of claim 17,
[…]
and a Realization methodology (Bechhofer, [Column 7, lines 30-33], “Each of risk/opportunity categories 351-357 may be defined to ensure common terminology throughout the corporation and consistency in the application of the standard risk/ .
However, Bechhofer does not teach wherein the narrative description corresponding to the opportunity is generated using a natural language generation (NLG) methodology, and wherein the NLG methodology is one of a Content determination methodology, a Document structuring methodology, a Aggregation methodology, a Choice of words methodology,
On the other hand, Kukla teaches wherein the narrative description corresponding the business opportunity is generated using a natural language generation (NLG) methodology (Kukla, [Par.0077, lines 1-6], “The corpus materials then may pass through a natural language processing workflow that includes one or more extractors and classifiers as previously disclosed, which may extract relevant information about the opportunity corpus, identify business objects and opportunity meta-data”), 
and wherein the NLG methodology is one of a Content determination methodology, a Document structuring methodology, a Aggregation methodology, a Choice of words methodology (Kukla, [Par.0088, lines1-5], “In an embodiment, a system as disclosed herein may be pre-trained on labelled data to classify text segments as boilerplate content using, for example, standard bag of words representations for a segment or copies of well-known boilerplate such as FAR clauses.” Therefore, the standard bag of word corresponding to a Document structuring methodology), 

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Bechhofer’s method, in view of Kukla by having a system to use a natural language generation methodology to generate the narrative description of business opportunities. The modification would have been obvious because one of the ordinary skills in art would be motivated to extract and process the business opportunity documents more accurately and efficiently (Kukla, [Abstract, last paragraph], “More specifically, automated sys-tems and techniques for the extraction and processing of opportunity documents, are provided, which avoid inaccuracies and inefficiencies resulting from conventional and/or human-based document processing techniques.”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/E.T./Examiner, Art Unit 2126                                                                                                                                                                                                        

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184